Citation Nr: 1719869	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  09-14 590	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial schedular rating in excess of 10 percent for degenerative arthritis of the right thumb. 

2.  Entitlement to an initial schedular rating in excess of 10 percent for thenar eminence atrophy, numbness, and diminished grip strength of the right hand. 

3.  Entitlement to service connection for carpal tunnel syndrome of the right wrist, to include as secondary to service connected right thumb/hand disability. 

4.  Entitlement to a temporary total rating for convalescence under 38 C.F.R. § 4.30 following carpal tunnel surgery of the right wrist in December 2006. 

5.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veronica Lira, Accredited Agent
WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from July 1980 to April 1983.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection, on the basis of aggravation of disability that existed prior to service, for degenerative arthritis of the right thumb.  A noncompensable rating was assigned effective from June 10, 2005, the date the claim for service connection was received.  Thereafter, a February 2006 rating decision increased the rating for degenerative arthritis of the right thumb to 10 percent, also effective from June 10, 2005.

The appeal also comes before the Board on appeal from an October 2006 decision that granted service connection and a 10 percent rating for atrophy thenar eminence, numbness, and diminished grip strength of the right hand, and on appeal from a December 2007 decision that denied a temporary total rating for convalescence following carpal tunnel release surgery in December 2006 and that denied service connection for carpal tunnel syndrome of the right wrist.

In March 2013, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014).  A transcript of this hearing is of record.  

The case was remanded by the Board in November 2012, August 2013, and June 2015.   
In a January 2017 statement, the Veteran requested that he be awarded an "extension" of a temporary total rating for convalescence under 38 C.F.R. § 4.30.  Such apparently is a reference to convalescence follow right thumb surgery-consisting of a right trapeziectomy and right ligament reconstruction with FCR (flexor carpi radialis) tendon interposition-performed at a VA medical facility in November 2016.  The current record does not reflect an award of a temporary total rating for convalescence under 38 C.F.R. § 4.30 following this surgery, and to the extent that no action has been taken to address this matter, the Veteran's request with respect to benefits pursuant to 38 C.F.R. § 4.30 raised in his January 2017 statement is referred to the Agency of Original Jurisdiction (AOJ) for all indicated processing. 

The matters of entitlement to extraschedular ratings for degenerative arthritis of the right thumb and thenar eminence atrophy, numbness, and diminished grip strength of the right hand are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ


FINDINGS OF FACT

1.  Degenerative arthritis of the right thumb is manifested by favorable ankylosis and the weight of the clinical evidence is against a conclusion that there is a gap of over 2 inches (5.1 cm.) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.

2.  Thenar eminence atrophy, numbness, and diminished grip strength of the right hand is manifested by no more than mild incomplete paralysis.  

3.  Carpal tunnel syndrome of the right wrist is not etiologically related to service or service connected right thumb/hand disability, to include by way of aggravation.  

4.  Surgery for carpal tunnel syndrome of the right wrist in December 2006 was for a non-service connected disability.  

5.  Service connection is in effect for degenerative arthritis of the right thumb and thenar eminence atrophy, numbness, and diminished grip strength of the right hand, each disability rated as 10 percent disabling; the service connected disabilities combine to be 20 percent disabling. 

6.  The Veteran's service connected disabilities have not prevented him from securing and following a substantially gainful occupation.   


CONCLUSIONS OF LAW

1.  The criteria for an initial schedular rating in excess of 10 percent for degenerative arthritis of the right thumb are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, Part 4, including §§ 4.7, 4.71a, Diagnostic Codes (DCs) 5003, 5224, 5228 (2016).

2.  The criteria for an initial schedular rating in excess of 10 percent for thenar eminence atrophy, numbness, and diminished grip strength of the right hand is are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, Part 4, including §§ 4.7, 4.71a, 4.124a, DCs 5224, 8516 (2016).

3.  The criteria for service connection for carpal tunnel syndrome of the right wrist to include as secondary to service connected right thumb/hand disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  The criteria for a temporary total rating for convalescence under 38 C.F.R. § 4.30 following carpal tunnel surgery of the right wrist in December 2006 are not met.  38 C.F.R. 4.30 (2016).

5.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 4.16 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Duty to Assist/Standard of Review

VA has met all statutory and regulatory notice and duty to assist requirements. 
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

A. Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  DC 5010 provides that traumatic arthritis is rated as for degenerative arthritis. 

1. Degenerative Arthritis of the Right Thumb

DC 5224, ankylosis of the thumb, provides a 10 percent rating for favorable ankylosis, and a 20 percent rating for unfavorable ankylosis.  These ratings are assigned for both the major (dominant) and minor (non-dominant) hands.

In classifying the severity of ankylosis of the thumb, the following rules are set forth in 38 C.F.R. § 4.71a:  (1) Ankylosis of both the carpometacarpal and interphalangeal joints, with either joint in extension or in full flexion or with rotation or angulation of a bone, is to be rated as amputation at metacarpophalangeal joint or through proximal phalanx; (2) Ankylosis of both the carpometacarpal and proximal interphalangeal joints, even though each is individually in favorable position, is to be rated as unfavorable ankylosis; (3) With only the carpometacarpal or interphalangeal joint of a thumb ankylosed, and there is a gap of more than 2 inches (5.1 cm.) between the thumb pad and fingers, with the thumb attempting to oppose the fingers, is to be rated as unfavorable ankylosis; and (4) With only the carpometacarpal or interphalangeal joint of a thumb ankylosed, and there is a gap of 2 inches (5.1 cm.) or less between the thumb pad and fingers, with the thumb attempting to oppose the fingers, is to be rated as favorable ankylosis.  See 38 C.F.R. § 4.71a, DCs 5216-5230, Note 4.

DC 5228 provides a zero percent (non-compensable) rating for limitation of motion of the thumb with a gap of less than 1 inch (2.5 centimeters (cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  A 10 percent rating is assigned for a gap of 1-2 inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers and a 20 percent rating is warranted where there is a gap of over 2 inches between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, DC 5228.  These ratings are assigned for both the major and minor thumb, and the highest assignable rating for limitation of motion of the major and minor thumb is 20 percent.  38 C.F.R. § 4.71a, DC 5228.  

Prior to service, the Veteran sustained a gunshot wound to the right thumb at the age of 16.  During service, the Veteran reinjured the right thumb on two occasions, and he ultimately underwent a fusion of the right metacarpophalangeal joint of the right thumb during service.    

After service, an August 2005 VA clinical note reflected the Veteran reporting that his right thumb felt "good" for approximately one month after the in-service surgery but that it has hurt, "on and off" since that time.  The physical examination of the hands at that time showed a minor scar over the metacarpophalangeal joint of the right thumb and right thenar atrophy.  The right hand appeared smaller than the left but the only apparent atrophy was located in the thenar eminence.  The Veteran described occasional numbness over the dorsal thumb and volar regions and in the radial aspect of the right wrist upon waking most morning.  Motion testing in the right hand was normal with the exception of the right thumb which was fused in full extension.  There was reduced strength in the right hand when compared with the left and the Veteran described pain over the dorsum of the metacarpophalangeal joint of the right thumb and tenderness around all aspects of the joint.  

In September 2005, the Veteran described increased comfort and ease of hand use with a protective thermoplastic splint fabricated in a VA occupational therapy clinic.  He also indicated that applying ice to the right thumb as recommended provided relief after a few days, but then the pain recurred.  

The aforementioned January 2006 rating decision granted service connection for a disability listed therein as post traumatic degenerative arthritis of the right thumb metacarpal phalangeal joint.  A noncompensable rating was assigned based on the difference between the pre-service and post service disability in the right thumb.  Also as indicated, a February 2006 rating decision increased the rating for the right thumb disability to 10 percent.  This rating was assigned pursuant to DCs 5010-5228.  [Hyphenated Diagnostic Code numbers reflect the assignment of a rating under the first Diagnostic Code number using the criteria of the second Diagnostic Code.  See 38 C.F.R. § 4.27 (2016)].  This rating was said to have been based on worsening right thumb symptoms shown in February 2006, at which time it was reported that the Veteran could not abduct the right thumb.  Physical examination findings in February 2006 included a fused metacarpal phalangeal joint with no motion and interphalangeal joint extension.  

A July 2007 VA examination of the right thumb noted that the Veteran used a removable spica splint on the right thumb, with baseline pain of 5/10 in severity increasing to 8/10 in severity with use.  Upon examination of the right thumb, there was noted to be a well-healed dorsal scar.  There was no sign of infection and no point tenderness to palpation.  There was no motion of the metacarpophalangeal joint, which was fused but not painful.  There was a full range of motion at the interphalangeal joint from full extension to 50 degrees of flexion.  Motion was not limited by pain, weakness, fatigueability, or lack of endurance on repetitive motion.  The impression with respect to the right thumb was fusion of the right metacarpophalangeal joint. 

Thereafter, the Veteran underwent an extensor pollicus longus stabilization and ostectomy of the right thumb in December 2008, and the Veteran was awarded a temporary 100 percent rating for convalescence under 38 C.F.R. § 4.30 for three month following this surgery.  A 10 percent rating was assigned thereafter from March 1, 2009, and this rating has been in effect until the present time.  

An April 2012 VA examination of the right thumb demonstrated a scar on the right thumb which was not painful or unstable.  The examination again showed the right thumb to be fused at the metacarpophalangeal on extension.  The Veteran was unable to flex the thumb to form a firm grip.  Initial motion testing showed no gap between the thumb pad and the fingers.  Repetitive motion testing showed evidence of a gap between the thumb pad and the fingers which was less than 1 inch (2.5cm) after repetitive motion.  Repetitive motion resulted in pain, weakness, fatigability, flare-ups and incoordination, and there was evidence of tenderness and pain to palpation of the joints on the right thumb.  There was also evidence of ankylosis of the right thumb at the carpometacarpal joint on extension.  An x-ray of the right thumb showed evidence of a fusion of the first metacarpophalangeal joint with the interphalangeal joint being unremarkable.  The diagnosis was a stable fusion of the first metacarpophalangeal joint. 

A March 2014 VA examination reflected the Veteran reporting flareups of pain when trying to grip things.  Numbness and pain in the right hand and thumb were reported and there was a gap of more than 2 inches between the thumb pad and the fingers on motion.  Motion was painful but there was no additional limitation after repetitive testing.  There was no ankylosis.  It was noted by the examiner that the examination was "atypical in nature," and as explained in more detail in the discussion below pertaining to the secondary neurological manifestations associated with the service connected right thumb disability, the findings from this examination suggest the embellishment of symptoms.  

The June 2015 Board remand requested another VA examination of the right thumb to reconcile the March 2014 VA examination finding of there being no ankylosis in the right thumb with the April 2012 VA examination finding that there was ankylosis in the right thumb, and the fact that the Veteran underwent surgery to fuse the right thumb in service.  

The requested examination, which was completed in May 2016, resulted in a conclusion that the there was favorable ankylosis in the right thumb, with the fusion "done in good position for optimal usage of the thumb."  The physical examination again showed that the right thumb was ankylosed in extension.  There was no rotation of the bone and no angulation of the bone.  The ankylosis was said to have not resulted in limitation of motion of the other digits or to have interfered with overall function of the hand.  There was no ankylosis of the interphalangeal joint of the right thumb.  Motion testing showed no gap between the pad of the thumb and the fingers.  There was no additional loss of motion with flare ups and repetitive motion.  There was pain and localized tenderness over the right thumb and the examiner noted the Veteran may have problems with tasks involving gripping. 

Applying the pertinent rating criteria to the facts set forth above, a rating in excess of 10 percent for the service connected arthritis of the right thumb under DC 5224 would require unfavorable ankylosis.  As set forth above, the ankylosis of the right thumb was said to be favorable by the May 2016 VA examiner, and the weight of the clinical evidence is against a conclusion that there is unfavorable ankylosis of the right thumb, to include any of the manifestations said to represent unfavorable ankylosis as delineated in Note 4 following DCs 5216-5230.  In this regard, the May 2016 VA examination specifically noted that there was no ankylosis of the interphalangeal joint.  

While there was a gap of more than 2 inches between the thumb pad and fingers with the thumb attempting to oppose the fingers noted at the March 2014 VA examination-and Note 4 provides that ankylosis of only the carpometacarpal or interphalangeal joint of a thumb ankylosed and there is a gap of more than 2 inches between the thumb pad and fingers, with the thumb attempting to oppose the fingers, is to be rated as unfavorable ankylosis-as indicated, the March 2014 VA examiner reported that the findings from this examination were "atypical"/embellished.  Moreover, the range of motion findings from this examination are not in accord with the those shown at the other VA examinations,  including the April 2012 VA examination which showed no gap between the thumb pad and the fingers on initial motion testing, with a gap of less than inch between the thumb pad and fingers on repetitive motion, and the May 2016 VA examination motion that showed no gap between the pad of the thumb and the fingers on motion testing.  In short therefore, the Board finds that the weight of the clinical evidence is against a conclusion that the service connected right thumb disability results in a gap of over 2 inches between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  As this is the degree of loss of thumb motion required for a 20 percent rating in excess of 10 percent under DC 5228, the Board also finds that the weight of the clinical evidence is against a conclusion that the manifestations required for increased compensation under DC 5228 are demonstrated.  

2. Thenar Eminence Atrophy, Numbness, and Diminished Grip Strength of the Right Hand

DC 8516 evaluates the ulnar nerve.  When there is mild incomplete paralysis of either ulnar nerve, a 10 percent evaluation is assigned.  When there is moderate incomplete paralysis of the major ulnar nerve [as the Veteran is right handed, the service connected right hand disability at issue involved the major ulnar nerve], a 30 percent evaluation is assigned, and when there is severe incomplete paralysis of the major ulnar nerve, a 40 percent evaluation is assigned.  38 C.F.R. § 4.124a, DC 8616.  A 60 percent rating is assigned for the major ulnar nerve when there is complete paralysis with "griffin claw" deformity due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse) cannot adduct the thumb; flexion of wrist weakened.  Id.  

The aforementioned October 2006 rating decision on appeal granted service connection for atrophy thenar eminence, numbness, and diminished grip strength of the right hand as secondary to the service connected right thumb disability.  A 10 percent rating was assigned under DCs 5224-8516, and this rating has been continued until the present time.  In making this determination, it was noted that there was a neurological component of the service connected disability affecting the right thumb that involved the right wrist that was manifested by numbness, tingling, a reduced size of the major hand, diminished grip strength, and atrophy of the thenar eminence.   

Thereafter, a July 2007 VA examination of the right hand showed intact sensation over the, radial, median, and ulnar nerve distribution except for the volar aspect of the long finger which had decreased sensation.  Also referenced at this examination was a well-healed surgical scar overlying the carpal tunnel of the right wrist following a December 2006 carpal tunnel release.  

An April 2012 VA examination of the right hand showed the Veteran reporting reduced grip strength in the right hand.  Initial range motion testing showed no loss of motion in the fingers of the right hand and repetitive motion testing showed no additional loss of motion, aside from the right thumb as set forth above.  The Veteran was said to require the use of a wrist/thumb brace to support his right hand while using it and to be unable to perform tasks that required heavy lifting, gripping and grabbing with the right hand.  

As indicated, the March 2014 VA examination of the right hand reflected numbness and pain in the right hand and reports by the Veteran of flareups of pain when trying to grip things.  Flexion the right index, long, ring, and little fingers was limited to a gap of one inch (2.5 cm) or more in attempting to touch the palm with the fingertips, with pain at the extremes of this motion.  Extension was limited by more than 30 degrees in the index and long fingers, with pain also at the extremes of this motion.  Repetitive motion resulted in no additional loss of motion.  Muscle testing in the right hand showed hand grip strength to 0/5.  The functional impact of the right hand condition was said to be mildly increased time required to complete certain occupational tasks involving grasping and use of the fingers due to pain and to mildly delay any physical or sedentary activities involving such tasks.  The condition was said to not preclude full participation in occupational tasks requiring gross or fine manipulation.  As noted, the examiner found the results from the examination to be "atypical," and explained in this regard as follows:  

The claimant demonstrated 0/5 strength in the right hand intrinsic musculature.  Such weakness may be seen in spinal cord injuries but not with carpal tunnel syndrome particularly since the median nerve doesn't innervate the majority of the right intrinsic hand muscles.  Muscle bulk is noted in the right hand.  The claimant also was unable to range any of his fingers form the 1st through 5th digits in either the MCP [metacarpophalangeal], PIP [proximal interphalangeal], [and] DIP [distal interphalangeal] joints[,] which again is atypical given that there is no evidence of structural pathology in these joints and CTS [carpal tunnel syndrome] degenerative changes of the thumb and thenar atrophy would not affect these anatomical regions.  Many of the muscles responsible for extension and flexion at these joints are located in the forearm.  Determining the etiology of these exam findings would be [tantamount to] resorting to speculation.  

The June 2015 Board remand found the March 2014 VA examination to be inadequate because it did not include an assessment as to whether there was complete paralysis of the ulnar nerve, or "mild," "moderate," or "severe," incomplete paralysis of the ulnar nerve so as to determine the proper rating for assignment under the provisions of DC 8516.  Such an assessment was rendered during a VA examination completed in May 2016, wherein it was determined that there was mild incomplete paralysis of the ulnar nerve.  

Given the assessment of mild incomplete paralysis of the ulnar nerve at the VA examination of the right hand completed in May 2016 in view of the remaining clinical evidence-to include the July 2007 VA examination finding intact sensation over the ulnar nerve distribution except for the volar aspect of the long finger-the undersigned finds the May 2016 assessment that there is "mild" disability due to incomplete ulnar nerve paralysis to be definitive as to this mater.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the undersigned finds that the weight of the clinical evidence is against a conclusion that the service connected neurological manifestations in the right hand approximate "moderate" disability due to incomplete paralysis of the ulnar nerve.  As this is the level of impairment required for a 20 percent rating under DC 8516, the Board finds that the weight of the clinical evidence is against a conclusion that the manifestations required for increased compensation under DC 8516 are demonstrated.  


3. Final Considerations

The Board further finds that staged schedular ratings for the manifestations addressed above are not warranted as the Veteran's symptomatology has otherwise remained stable throughout the appeal.

With regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. §§ 4.40; 4.45 and the holdings in DeLuca and Mitchell, the reports from the examinations discussed above document consideration of these principles, to include repetitive motion.  There is no indication that further increased compensation would be warranted under these principles.  

In making its determinations above, the Board has considered carefully the Veteran's contentions with respect to the nature of the service-connected manifestations at issue, to include in sworn testimony to the undersigned at the March 2013 hearing, and notes that his lay testimony is competent to describe certain symptoms associated with these manifestations.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned and granted herein.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected manifestations at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected manifestations at issue.   

In sum, the preponderance of the evidence is against the assignment of initial schedular ratings in excess of 10 percent for degenerative arthritis of the right thumb or thenar eminence atrophy, numbness, and diminished grip strength of the right hand.  As such, the benefit of the doubt doctrine is not applicable with respect to these matters, and entitlement to initial schedular ratings in excess of 10 percent for degenerative arthritis of the right thumb and thenar eminence atrophy, numbness, and diminished grip strength of the right hand must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert.   

B. Service Connection for Carpal Tunnel Syndrome of the Right Wrist 

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A disability which is proximately due to or the result of a service-connected disease shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to incorporate the analysis by the Court in Allen. The revised 38 C.F.R. § 3.310  provides, in essence, that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.

As indicated above, the record reflects a right carpal tunnel release in December 2006, and it is the Veteran's assertion that service connection for carpal tunnel syndrome of the right wrist is warranted, to include as secondary to the service connected right thumb manifestations.  A medial opinion to address this claim was solicited in the April 2013 remand, and the opinion in this regard following the March 2014 VA examination was that it was less likely than not that the Veteran's carpal tunnel syndrome of the right wrist was incurred in or caused by military service.  The clinician also found that it was less likely than not that the Veteran's carpal tunnel syndrome of the right wrist was proximately due to or the result of the service connected right thumb/hand manifestations.  

In providing the rationale for the opinion with respect to direct service connection, the March 2014 examiner relied on the lack of any evidence of treatment for or complaints of carpal tunnel syndrome in the service treatment reports (STRs) [a fact confirmed by a review of the STRs by the undersigned].  The Board found this opinion to be inadequate in its June 2015 remand because it did not reflect consideration of the Veteran's reports of an in-service onset of right carpal tunnel syndrome and continuity of symptoms of this condition thereafter.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the STRs to provide a negative opinion).  Therefore, the June 2015 remand requested that the Veteran be afforded another VA examination addressing the claim for service connection for a right wrist disability that documented consideration of the Veteran's lay assertions of in-service and post-service right carpal tunnel syndrome.  

The opinion requested in the June 2015 remand was completed in June 2016 by the VA physician who conducted the aforementioned May 2016 VA examination of the right thumb and hand.  The opinion-preceded by instructions specifically noting that the Veteran provided a lay history of pain in the right wrist beginning in service; that he was competent to report such and that these assertions had to be considered in formulating the opinion, and that the opinion should be based on this lay history in addition to the medical records-was as follows:  

Carpal tunnel is a pathology that begins under the transverse carpal ligament in the wrist.  It cannot be proximately connected to any of the thumb injuries sustained by the Veteran in the service either in association, or especially in a causality manner.  The thumb injury simply does not contribute to the development of a nerve entrapment injury in the wrist. 

Furthermore, I cannot find any symptoms of carpal tunnel that would correlate with a diagnosis of carpal tunnel, such symptoms as numbness or tingling in the hands, hands falling asleep, waking up in the middle of the night with numb hands, etc.  All hand and wrist pain is correlated with a traumatic event or the fusing of the MCP joint of the thumb, which, again, would not be associated or causal of a nerve entrapment at the wrist level. 

Therefore, it is less likely than not that the Veteran's carpal tunnel began in the service.  The condition has not been aggravated by his thumb condition as these are not related.

There is no positive medical opinion that refutes the June 2016 medical opinion, and the undersigned finds this opinion to be definitive as to the matter of whether carpal tunnel syndrome of the right wrist is etiologically related to service or the service-connected manifestations attributed to the right thumb.  Stefl, supra. 

To the extent the assertions of the Veteran are being advanced in an attempt to establish that his carpal tunnel syndrome of the right wrist is related to service or the service connected right thumb/hand manifestations, these attempts must fail.  Such complex medical matters are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to have appropriate training and expertise, he is not competent to render a persuasive opinion as to such matters.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  While the Veteran is competent to attest to feelings of numbness and pain in the right wrist from service to the present time, the Board finds the reasoned medical opinion of the VA physician in June 2016 outlined above to be more probative than the Veteran's lay assertions in this regard.  Id. 

In sum, the Board finds that service connection for carpal tunnel syndrome of the right wrist, to include as secondary to service connected right thumb/hand disability, is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the most probative evidence is against the claim for service connection for carpal tunnel syndrome of the right wrist.  As such, that doctrine is not applicable, and this claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

C. Entitlement to Temporary Total Rating for Convalescence under 
38 C.F.R. § 4.30 Following Carpal Tunnel Surgery of the Right Wrist in December 2006

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. §  4.30  In order to attain the temporary total disability rating, the Veteran must demonstrate that his service connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. §  4.30(a) (emphasis added)  An extension of 1, 2, or 3 months beyond the initial 3 months may be granted and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon request. 38 C.F.R. § 4.30(b).

The Veteran asserts that he is entitled to a temporary 100 percent rating for convalescence under 38 C.F.R. § 4.30 for the aforementioned carpal tunnel surgery performed for the right wrist in December 2006.  As set forth above, the criteria for service connection for carpal tunnel syndrome of the right wrist are met.  Thus, as the prerequisite for the benefits provided by 38 C.F.R. § 4.30 is that the disability requiring convalescence be service connected, the claim for a temporary 100 percent rating for convalescence under 38 C.F.R. § 4.30 following the carpal tunnel surgery performed for the right wrist in December 2006 must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430, (1994).  

D.  TDIU

TDIU may be assigned when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356   (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b (7)]).  It also suggests "a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The Court further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16(a) ("marginal employment shall not be considered substantially gainful employment").  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  
See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the examiner is not on whether the Veteran is unemployable due to her service-connected disabilities but the functional impairment caused solely by service-connected disabilities.  VBA Fast Letter 13-13 (June 17, 2013). 

The only service-connected disabilities are those addressed above, which combine to be 20 percent disabling; as such, the minimum scheduler criteria for TDIU under 38 C.F.R. § 4.16 (a) are not met.  However, even when the percentage requirements are not met, entitlement to a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

As requested by the Board in its August 2013 remand, the RO provided the Veteran with a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) in September 2013.  This form was not completed by the Veteran.  This information could have been helpful to the claim; however, the Board will address the matter with the evidence of record.  

With respect to the impact of the Veteran's service connected manifestations on his ability to function, while acknowledging the April 2012 VA examination findings of the Veteran being unable to perform tasks that require heavy lifting, gripping and grabbing with the right hand, the March 2014 VA examiner found that the service connected manifestation at issue would result in a mildly increased time required to complete certain occupational tasks involving grasping and use of the fingers due to pain, but not preclude full participation in occupational tasks requiring gross or fine manipulation.  Moreover, the opinion with respect to the occupational impairment resulting from the Veteran's service connected manifestations following a VA examination of the right thumb completed in May 2016 was that the Veteran may have difficulty with tasks involving gripping, and the opinion following the peripheral nerves examination completed at that time was that the service connected neurological manifestations resulted in no impact in the Veteran's ability to work.  There is otherwise no objective evidence of record indicate that all employment would be precluded due to the Veteran's service connected disabilities.  

To the extent that the Veteran might have difficulty finding employment, the sole fact that a claimant may have difficulty obtaining employment is not sufficient for a grant of TDIU.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  As such, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.   In this case, the weight of the evidence is simply against the conclusion that the Veteran's service connected disabilities have rendered him incapable of working in any capacity.   

In short, the Board finds that the preponderance of the evidence is against the claim for TDIU; therefore, entitlement to TDIU must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, 1 Vet. App. at 49.


ORDER

An initial schedular rating in excess of 10 percent for degenerative arthritis of the right thumb is denied. 

An initial schedular rating in excess of 10 percent for thenar eminence atrophy, numbness, and diminished grip strength of the right hand is denied. 

Service connection for carpal tunnel syndrome of the right wrist to include as secondary to service connected right thumb/hand disability is denied. 

A temporary total rating for convalescence under 38 C.F.R. § 4.30 following carpal tunnel surgery of the right wrist in December 2006 is denied. 

TDIU is denied

REMAND

Based on review of the clinical record, the Board finds that the matters of entitlement to extraschedular ratings for degenerative arthritis of the right thumb and thenar eminence atrophy, numbness, and diminished grip strength of the right hand have been raised.  

First with respect to extraschedular ratings, the Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-scheduler rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the Veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In this case as set forth in the adjudication above, the criteria for ratings in excess of 10 percent for the service connected manifestations at issue under the VA Schedule for Rating Disabilities-to include 38 C.F.R. § 4.71a, DCs 5224, 5228 and 38 C.F.R. § 4.124a, DC 8516-require quite specific findings, and essentially provide no basis for an exercise of rating judgment that would allow for ratings in excess of 10 percent for these manifestations in the absence of the specific findings required for such ratings.  Such facts notwithstanding, as indicated in the Introduction, surgery was performed for the right thumb at a VA medical facility in November 2016, and this was one of multiple surgical procedures for the right thumb.  The November 2016 surgery was preceded by a September 2016 visit to a VA medical facility for symptoms-described as "urgent"-of increasing and daily pain to a level of 8/10.  There is also evidence of interference with certain forms of employment associated with these manifestations.   

Given the above, and other clinical evidence describing the nature of the service connected residuals at issue, the Board finds that referral of the Veteran's increased rating claims to the Director of VA Compensation Service for extraschedular consideration is warranted.  The authority to assign extraschedular ratings has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service, and not the Board, in the first instance. Therefore, the correct course of action for the Board, where it finds that entitlement to an extraschedular evaluation may be present, is to raise the issue and remand it for the proper procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  Floyd v. Brown, 9 Vet. App. 88 (1996).

Accordingly, the case is REMANDED for the following actions: 

1.  Refer the Veteran's claims for increased ratings for degenerative arthritis of the right thumb and thenar eminence atrophy, numbness, and diminished grip strength of the right hand to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 3.321 (b) for consideration of whether an extraschedular rating is warranted for either disability.

2.  To the extent the above does not result in a complete grant of all benefits in connection with the matters that have been remanded, the AOJ should issue an appropriate Supplemental Statement of the Case and provide the Veteran and his attorney the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Veteran unless he is notified.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


